                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No . 7:20-cv-146-BO

CHARLES A. HILL,                                       )
                                                       )
       Plaintiff,                                      )
                                                       )
V.                                                     )               ORDER
                                                       )
                                                       )
SOUTHEASTERN REGIONAL MEDICAL                          )
CENTER,                                                )
                                                       )
       Defendant.                                      )


       This matter is before the Court on the Memorandum and Recommendation (M&R) of

United States Magistrate Judge Robert B. Jones [DE 4] regarding frivolity review of the

complaint pursuant to 28 U .S.C. § 1915(e)(2). No objections to the M&R have been filed, and

the matter is ripe for review. For the reasons discussed below, the Court adopts the M&R in its

entirety and plaintiff's claim is dismissed for lack of subject matter jurisdiction.

       A district court is required to review de novo those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S . 140, 149-50 (1985) . " [I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co. , 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       No party has objected to the M&R and the time for doing so has passed. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the M&R is ADOPTED.




            Case 7:20-cv-00146-BO Document 6 Filed 10/15/20 Page 1 of 2
                                        CONCLUSION

       The M&R [DE 4] of Judge Jones is ADOPTED. Plaintiffs motion to proceed in forma

pauperis is GRANTED, and the complaint is DISMISSED without prejudice for lack of subject

matter jurisdiction. [DE 1]. The clerk is DIRECTED to close the case.




       SO ORDERED.

       This the ~ a y of October, 2020.




                                            T~i~~NCE W. BOYLE
                                            UNITED STATES DISTRICT




                                               2
           Case 7:20-cv-00146-BO Document 6 Filed 10/15/20 Page 2 of 2
